OMBAPPROVAL OMB NUMBER: Expires: February 28, 2009 Estimated average hours per response14.5. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. #1) The Children’s Place Retail Stores, Inc. (Name of Issuer) Common Stock, $0.10 par value (Title of Class Securities) 168905107 (CUSIP Number) D. E. Shaw Laminar Portfolios, L.L.C. Attn:Compliance Department 120 West Forty-Fifth Street Floor 39, Tower 45 New York, NY 10036 212-478-0000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communication) Copies to: Christopher Boies, Esq. Boies, Schiller & Flexner LLP 575 Lexington Avenue New York, NY 10022 212-446-2300 August 24, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. x Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss.240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 168905107 1 Name of Reporting Person. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON D. E. Shaw Laminar Portfolios, L.L.C. FEIN 01-0577802 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially 7 Sole Voting Power -0- Owned by Each Reporting 8 Shared Voting Power 1,130,714 Person With 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 1,130,714 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,130,714 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 3.9% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 168905107 1 Name of Reporting Person. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON D. E. Shaw Valence Portfolios, L.L.C. FEIN 13-4046559 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially 7 Sole Voting Power -0- Owned by Each Reporting 8 Shared Voting Power 55,600 Person With 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 55,600 11 Aggregate Amount Beneficially Owned by Each Reporting Person 55,6001 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 0.2% 14 Type of Reporting Person (See Instructions) OO 1 The 55,600 Common Shares set forth aboveconstitute 55,600 Common Shares which Valence has the right to acquire through the exercise of listed call options. CUSIP No. 168905107 1 Name of Reporting Person. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON D. E. Shaw & Co., L.L.C. FEIN 13-3799946 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially 7 Sole Voting Power -0- Owned by Each Reporting 8 Shared Voting Power 1,130,714 Person With 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 1,130,714 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,130,714 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 3.9% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 168905107 1 Name of Reporting Person. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON D. E. Shaw & Co., L.P. FEIN 13-3695715 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially 7 Sole Voting Power -0- Owned by Each Reporting 8 Shared Voting Power 1,186,314 Person With 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 1,186,314 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,186,314 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 4.1% 14 Type of Reporting Person (See Instructions) IA, PN CUSIP No. 168905107 1 Name of Reporting Person. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON David E. Shaw 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially 7 Sole Voting Power -0- Owned by Each Reporting 8 Shared Voting Power 1,186,314 Person With 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 1,186,314 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1,186,314 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13 Percent of Class Represented by Amount in Row (11) 4.1% 14 Type of Reporting Person (See Instructions) IN Amendment No. 1 to Schedule 13D This Amendment No. 1 to Schedule 13D amends and supplements the Schedule 13D filed with the Securities and Exchange Commission on July 23, 2007 (the “Original Schedule 13D”).Capitalized terms used herein which are not defined have the meanings given to such terms in the Original Schedule 13D.Except otherwise provided herein, all Items of the Original Schedule 13D remain unchanged. Item 5. Interest in Securities of the Issuer Item 5 of the Original Schedule 13D is hereby amended and restated in its entirety as follows: (a), (b) Based upon the Issuer’s Form 10-Q, filed with the Securities and Exchange Commission on June 6, 2006, there were 28,721,213 Common Shares issued and outstanding as of April 29, 2006.The1,130,714 Common Shares beneficially owned by Laminar (the “Laminar Shares”) represent approximately 3.9% of the Common Shares issued and outstanding.The55,600 Common Shares beneficially owned by Valence (the “Valence Shares”) represent approximately 0.2% of the Common Shares issued and outstanding.1Laminar has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Laminar Shares. Valence has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Valence Shares.Laminar disclaims beneficial ownership of the Valence Shares, and Valence disclaims beneficial ownership of the Laminar Shares. DESCO LP, as Laminar’s and Valence’s investment adviser, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and Valence Shares. DESCO LLC, as Laminar’s managing member, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares.As managing member of DESCO LLC, DESCO II, Inc., may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares. As general partner of DESCO LP, DESCO, Inc., may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Laminar Shares and the Valence Shares. None of DESCO LP, DESCO LLC, DESCO, Inc., or DESCO II, Inc., owns any Common Shares directly, and each such entity disclaims beneficial ownership of the Laminar Shares and Valence Shares. David E. Shaw does not own any shares directly. By virtue of David E. Shaw’s position as President and sole shareholder of DESCO Inc., which is the general partner of DESCO LP, which in turn is the managing member and investment adviser of Valence and the investment adviser of Laminar, and by virtue of David E. Shaw’s position as President and sole shareholder of DESCO II, Inc., which is the managing member of DESCO LLC, which in turn is the managing member of Laminar, David E. Shaw may be deemed to have the shared power to vote or direct the vote of, and the shared power to dispose or direct the disposition of, the Laminar Shares and the Valence Shares, constituting 4.13% of the Common Shares and, therefore, David E. Shaw may be deemed to be the beneficial owner of the Laminar Shares and the Valence Shares.David E. Shaw disclaims beneficial ownership of the Laminar Shares and the Valence Shares. As of the date hereof, neither any Reporting Person nor, to the best knowledge of any Reporting Person, any of the persons set forth in Item 2 owns any Common Shares other than those set forth in this Item 5. (c) The trading dates, number of Common Shares purchased or sold and the price per share for all transactions by the Reporting Persons in the Common Shares since July 23, 2007 (the date of the Original Schedule 13D), which were all brokered transactions, are set forth below: 2The55,600 Common Shares set forth above constitute55,600 Common Shares which Valence has the right to acquire through the exercise of listed call options. Name Date Number of Shares Purchase/(Sold) Price per Share Valence 7/25/2007 (300) $39.400 Valence 7/25/2007 (500) $39.490 Valence 7/25/2007 (700) $39.500 Valence 7/25/2007 (400) $39.540 Valence 7/25/2007 (700) $39.560 Valence 7/25/2007 (200) $39.580 Valence 7/25/2007 (300) $39.590 Valence 7/25/2007 (300) $39.630 Valence 7/25/2007 (100) $39.650 Valence 7/25/2007 (500) $40.060 Valence 7/25/2007 (100) $40.090 Valence 7/25/2007 (200) $40.100 Valence 7/25/2007 (100) $40.120 Valence 7/25/2007 (500) $40.130 Valence 7/25/2007 (100) $40.140 Valence 7/25/2007 (200) $40.150 Valence 7/25/2007 (300) $40.160 Valence 7/25/2007 (600) $40.180 Valence 7/25/2007 (100) $40.220 Valence 7/30/2007 (19,400) $60.000 Valence 7/31/2007 300 $34.290 Valence 7/31/2007 400 $34.300 Valence 7/31/2007 500 $34.430 Valence 7/31/2007 400 $34.460 Valence 7/31/2007 300 $34.480 Valence 7/31/2007 600 $34.710 Valence 7/31/2007 400 $34.740 Valence 7/31/2007 100 $34.820 Valence 7/31/2007 400 $34.900 Valence 7/31/2007 400 $34.970 Valence 7/31/2007 300 $35.040 Valence 7/31/2007 500 $35.070 Valence 7/31/2007 600 $35.080 Valence 7/31/2007 200 $35.090 Valence 7/31/2007 400 $35.120 Valence 7/31/2007 300 $35.180 Valence 7/31/2007 100 $35.230 Valence 7/31/2007 400 $35.259 Valence 7/31/2007 200 $35.270 Valence 7/31/2007 800 $35.290 Valence 8/1/2007 500 $32.840 Valence 8/1/2007 800 $32.920 Valence 8/1/2007 300 $32.950 Valence 8/1/2007 (1,000) $55.000 Valence 8/2/2007 (200) $33.450 Valence 8/2/2007 (100) $33.480 Valence 8/2/2007 (200) $33.600 Valence 8/2/2007 (504) $33.660 Valence 8/2/2007 (300) $33.680 Valence 8/2/2007 (200) $33.760 Valence 8/2/2007 (300) $33.930 Valence 8/3/2007 (600) $32.310 Valence 8/3/2007 (400) $32.370 Valence 8/7/2007 700 $50.000 Valence 8/8/2007 300 $31.700 Valence 8/8/2007 400 $31.970 Valence 8/8/2007 300 $32.040 Valence 8/8/2007 600 $32.090 Valence 8/8/2007 100 $32.120 Valence 8/8/2007 900 $32.150 Valence 8/8/2007 (300) $32.330 Valence 8/8/2007 (1,075) $32.520 Valence 8/8/2007 (500) $32.530 Valence 8/8/2007 (100) $32.550 Valence 8/9/2007 1,200 $31.774 Valence 8/9/2007 100 $32.390 Valence 8/9/2007 400 $33.710 Valence 8/9/2007 1,200 $33.720 Valence 8/9/2007 300 $33.730 Valence 8/9/2007 100 $33.770 Valence 8/9/2007 400 $33.800 Valence 8/9/2007 600 $33.830 Valence 8/9/2007 600 $33.840 Valence 8/9/2007 1,000 $33.850 Valence 8/9/2007 300 $33.920 Valence 8/9/2007 300 $33.940 Valence 8/9/2007 300 $33.950 Valence 8/9/2007 600 $33.960 Valence 8/9/2007 200 $34.020 Valence 8/9/2007 300 $34.090 Valence 8/9/2007 200 $34.100 Valence 8/9/2007 100 $34.110 Valence 8/9/2007 100 $34.140 Valence 8/9/2007 200 $34.160 Valence 8/9/2007 1,300 $34.180 Valence 8/9/2007 200 $34.185 Valence 8/9/2007 600 $34.190 Valence 8/9/2007 200 $34.200 Valence 8/9/2007 600 $34.210 Valence 8/9/2007 600 $34.212 Valence 8/9/2007 500 $34.230 Valence 8/9/2007 300 $34.240 Valence 8/9/2007 700 $34.280 Valence 8/9/2007 700 $34.290 Valence 8/9/2007 1,100 $34.300 Valence 8/9/2007 100 $34.330 Valence 8/9/2007 200 $34.340 Valence 8/9/2007 200 $34.380 Valence 8/9/2007 600 $34.390 Valence 8/9/2007 800 $34.400 Valence 8/9/2007 200 $34.405 Valence 8/9/2007 500 $34.406 Valence 8/9/2007 800 $34.408 Valence 8/9/2007 1,700 $34.410 Valence 8/9/2007 300 $34.420 Valence 8/9/2007 300 $34.427 Valence 8/9/2007 2,300 $34.430 Valence 8/9/2007 1,000 $34.435 Valence 8/9/2007 500 $34.436 Valence 8/9/2007 300 $34.440 Valence 8/9/2007 300 $34.447 Valence 8/9/2007 1,100 $34.450 Valence 8/9/2007 200 $34.470 Valence 8/9/2007 400 $34.490 Valence 8/9/2007 500 $34.530 Valence 8/9/2007 200 $34.550 Valence 8/9/2007 1,000 $34.590 Valence 8/9/2007 100 $34.600 Valence 8/9/2007 1,500 $34.610 Valence 8/9/2007 500 $34.620 Valence 8/9/2007 200 $34.625 Valence 8/9/2007 600 $34.630 Valence 8/9/2007 100 $34.640 Valence 8/9/2007 500 $34.646 Valence 8/9/2007 100 $34.660 Valence 8/9/2007 500 $34.670 Valence 8/9/2007 1,400 $34.690 Valence 8/10/2007 400 $30.310 Valence 8/10/2007 900 $30.380 Valence 8/10/2007 500 $30.400 Valence 8/10/2007 300 $30.420 Valence 8/10/2007 400 $30.570 Valence 8/10/2007 300 $30.580 Valence 8/10/2007 500 $30.590 Valence 8/10/2007 300 $30.600 Valence 8/10/2007 500 $30.630 Valence 8/10/2007 200 $30.638 Valence 8/10/2007 300 $30.660 Valence 8/10/2007 200 $30.710 Valence 8/10/2007 1,100 $30.735 Valence 8/10/2007 400 $30.755 Valence 8/10/2007 1,000 $30.790 Valence 8/10/2007 300 $30.800 Valence 8/10/2007 600 $30.820 Valence 8/10/2007 400 $30.828 Valence 8/10/2007 200 $30.830 Valence 8/10/2007 500 $30.840 Valence 8/10/2007 300 $30.843 Valence 8/10/2007 1,000 $30.860 Valence 8/10/2007 200 $30.870 Valence 8/10/2007 200 $30.900 Valence 8/10/2007 600 $30.910 Valence 8/10/2007 100 $30.920 Valence 8/10/2007 200 $30.960 Valence 8/10/2007 100 $30.980 Valence 8/10/2007 2,000 $31.000 Valence 8/10/2007 600 $31.028 Valence 8/10/2007 500 $31.030 Valence 8/10/2007 800 $31.068 Valence 8/10/2007 800 $31.080 Valence 8/10/2007 400 $31.110 Valence 8/10/2007 1,200 $31.140 Valence 8/10/2007 300 $31.210 Valence 8/13/2007 20,900 $50.000 Valence 8/15/2007 (1,100) $31.120 Valence 8/15/2007 (300) $31.160 Valence 8/15/2007 (400) $31.190 Valence 8/15/2007 (900) $31.210 Valence 8/15/2007 1,200 $31.220 Valence 8/15/2007 (100) $31.230 Valence 8/15/2007 (100) $31.250 Valence 8/15/2007 (200) $31.260 Valence 8/15/2007 (300) $31.310 Valence 8/15/2007 (400) $31.330 Valence 8/15/2007 (300) $31.350 Valence 8/15/2007 (900) $31.380 Valence 8/15/2007 (300) $31.390 Valence 8/15/2007 (200) $31.420 Valence 8/15/2007 (600) $31.440 Valence 8/15/2007 (200) $31.450 Valence 8/15/2007 (200) $31.490 Valence 8/15/2007 (33) $31.500 Valence 8/15/2007 (600) $31.550 Valence 8/15/2007 (300) $31.580 Valence 8/15/2007 (400) $31.590 Valence 8/15/2007 (200) $31.600 Valence 8/15/2007 (800) $31.660 Valence 8/15/2007 (200) $31.670 Valence 8/15/2007 (1,100) $31.690 Valence 8/15/2007 (100) $31.710 Valence 8/15/2007 (700) $31.760 Valence 8/15/2007 (200) $31.780 Valence 8/15/2007 (500) $31.940 Valence 8/16/2007 (400) $30.850 Valence 8/16/2007 (300) $30.860 Valence 8/16/2007 (700) $30.890 Valence 8/16/2007 (300) $30.940 Valence 8/16/2007 (200) $30.960 Valence 8/16/2007 (300) $30.970 Valence 8/16/2007 (1,000) $31.010 Valence 8/16/2007 (800) $31.020 Valence 8/16/2007 (242) $31.030 Valence 8/16/2007 (500) $31.060 Valence 8/16/2007 (300) $31.090 Valence 8/16/2007 (300) $31.100 Valence 8/16/2007 (325) $31.110 Valence 8/16/2007 (200) $31.130 Valence 8/16/2007 (1,100) $31.170 Valence 8/16/2007 (600) $31.180 Valence 8/16/2007 (600) $31.200 Valence 8/16/2007 (300) $31.210 Valence 8/16/2007 (200) $31.240 Valence 8/16/2007 (300) $31.250 Valence 8/16/2007 (200) $31.260 Valence 8/16/2007 (200) $31.270 Valence 8/16/2007 (700) $31.300 Valence 8/16/2007 (500) $31.350 Valence 8/16/2007 (600) $31.360 Valence 8/16/2007 (200) $31.370 Valence 8/16/2007 (500) $31.400 Valence 8/16/2007 (200) $31.660 Valence 8/17/2007 (500) $32.150 Valence 8/17/2007 (1,400) $32.270 Valence 8/17/2007 (300) $32.280 Valence 8/17/2007 (400) $32.300 Valence 8/17/2007 (300) $32.320 Valence 8/17/2007 (400) $32.340 Valence 8/17/2007 (300) $32.380 Valence 8/17/2007 (600) $32.400 Valence 8/17/2007 (200) $32.420 Valence 8/17/2007 (200) $32.440 Valence 8/17/2007 (300) $32.460 Valence 8/17/2007 (300) $32.470 Valence 8/17/2007 (500) $32.480 Valence 8/17/2007 (200) $32.500 Valence 8/17/2007 (400) $32.540 Valence 8/17/2007 (1,200) $32.550 Valence 8/17/2007 (700) $32.560 Valence 8/17/2007 (300) $32.600 Valence 8/17/2007 (200) $32.690 Valence 8/17/2007 (200) $32.700 Valence 8/17/2007 (300) $32.710 Valence 8/17/2007 (300) $32.730 Valence 8/17/2007 (200) $32.740 Valence 8/17/2007 (300) $32.750 Valence 8/17/2007 (100) $32.760 Valence 8/17/2007 (500) $32.780 Valence 8/17/2007 (200) $32.870 Valence 8/17/2007 (300) $32.880 Valence 8/17/2007 (200) $32.910 Valence 8/23/2007 500 $26.660 Valence 8/23/2007 800 $26.790 Valence 8/23/2007 200 $26.830 Valence 8/23/2007 900 $26.840 Valence 8/23/2007 300 $26.860 Valence 8/23/2007 200 $26.900 Valence 8/23/2007 500 $26.940 Valence 8/23/2007 200 $26.960 Valence 8/23/2007 200 $27.050 Valence 8/23/2007 300 $27.100 Valence 8/23/2007 200 $27.120 Valence 8/23/2007 300 $27.130 Valence 8/23/2007 300 $27.150 Valence 8/23/2007 200 $27.160 Valence 8/23/2007 300 $27.240 Valence 8/23/2007 400 $27.290 Valence 8/23/2007 300 $27.310 Valence 8/23/2007 400 $27.340 Valence 8/23/2007 100,200 $27.350 Valence 8/23/2007 200 $27.420 Valence 8/23/2007 500 $27.500 Valence 8/23/2007 200 $27.510 Valence 8/23/2007 (900) $26.900 Valence 8/23/2007 (600) $26.980 Valence 8/23/2007 (900) $27.020 Valence 8/23/2007 (250) $27.180 Valence 8/23/2007 (500) $27.500 Valence 8/23/2007 (300) $27.660 Valence 8/23/2007 (500) $27.820 Valence 8/23/2007 (400) $27.840 Valence 8/23/2007 (100) $27.870 Valence 8/23/2007 (100) $27.890 Valence 8/23/2007 (200) $27.910 Valence 8/23/2007 (200) $28.000 Laminar 8/23/2007 4,259 $27.250 Laminar 8/23/2007 (447,893) $26.764 Laminar 8/23/2007 (250,000) $27.142 Laminar 8/23/2007 (4,000) $27.170 Laminar 8/23/2007 (250,000) $27.250 Laminar 8/23/2007 (111,312) $27.364 Laminar 8/23/2007 (25,400) $27.409 Laminar 8/23/2007 (250,000) $27.642 Laminar 8/23/2007 (49,505) $27.650 Laminar 8/23/2007 (14,949) $28.500 Laminar 8/23/2007 (1,200) $29.000 Valence 8/24/2007 (51,286) $28.186 Valence 8/24/2007 (15,000) $27.500 Laminar 8/24/2007 (200,000) $27.995 The trading dates, transactions, exercises and assignments, and the price per share implied by the transactions, for all transactions by the Reporting Persons in options of the Issuer since July 23, 2007 (the date of the Original Schedule 13D), which were all brokered transactions, are set forth below. Entity Date Security Description Action National number of shares Price Valence 7/30/2007 $60 January 2009 Put Exercise (19,400) 0 Valence 8/01/2007 $55 January 2009 Put Exercise (1,000) 0 Valence 8/07/2007 $50 January 2008 Short Put Exercise 700 0 Valence 8/13/2007 $50 January 2008 Short Put Exercise 20,900 0 (d) Other than with respect to Common Shares which Valence has the right to acquire through call options, no person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Common Shares set forth above. (e) As of August 24, 2007, each Reporting Person has beneficial ownership of less than 5% of the Common Shares issued and outstanding. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Original Schedule 13D is hereby amended and restated in its entirety as follows: Valence maintains an open short position on 34 put option contracts based upon the value of the Common Shares. In addition to the Common Shares that it beneficially owns without reference to these contracts, Valence currently has long economic exposure to3,400 Common Shares through such contracts. Valence maintains an open short position on250 call option contracts, and therefore currently hasshort economic exposure to25,000 Common Shares through such contracts. Valence also maintains an open short position of 24,300 Common Shares.These contracts and arrangements do not give the Reporting Persons direct or indirect voting, investment or dispositive control over any securities of the Issuer.Accordingly, the Reporting Persons disclaim any beneficial ownership in any securities that may be referenced in such contracts and arrangements. Except for the matters described herein, neither the Reporting Persons nor, to the best knowledge of any Reporting Person, any of the persons listed in Item 2 has any contract, arrangement, understanding or relationship with any person with respect to any securities of the Issuer. Item 7. Material to be filed as Exhibits Exhibit 1 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co., Inc., in favor of the signatories hereto, among others, dated February 24, 2004. Exhibit 2 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co. II, Inc., in favor of the signatories hereto, among others, dated February 24, 2004. SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct.Powers of Attorney, dated February 24, 2004, granted by David E. Shaw in favor of Anne Dinning, Julius Gaudio, Lou Salkind, Stuart Steckler and Eric Wepsic are attached hereto as Exhibit 1 and Exhibit 2 and incorporated herein by reference. Dated:August 24, 2007 D. E. SHAW LAMINAR PORTFOLIOS, L.L.C. By:D. E. SHAW & CO., L.L.C., as Managing Member By:­­­­­/s/Julius Gaudio Name: Julius Gaudio Title: Managing Director D. E. SHAW VALENCE PORTFOLIOS, L.L.C. By:D. E. SHAW & CO., L.P., as Managing Member By:­­­­­/s/Julius Gaudio Name: Julius Gaudio Title: Managing Director D. E. SHAW & Co., L.L.C. By:­/s/Julius Gaudio­­­­­ Name: Julius Gaudio Title: Managing Director D. E. SHAW & Co., L.P. By:­­­­­/s/Julius Gaudio Name: Julius Gaudio Title: Managing Director DAVID E. SHAW By:­­­­­/s/Julius Gaudio Name: Julius Gaudio Title: Attorney-in-Fact for David E. Shaw
